Name: 2000/510/EC: Commission Decision of 26 July 2000 on Community financial assistance towards the eradication of avian influenza in Italy in 1999 (notified under document number C(2000) 2282) (Text with EEA relevance) (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  Europe;  farming systems;  EU finance
 Date Published: 2000-08-12

 Avis juridique important|32000D05102000/510/EC: Commission Decision of 26 July 2000 on Community financial assistance towards the eradication of avian influenza in Italy in 1999 (notified under document number C(2000) 2282) (Text with EEA relevance) (Only the Italian text is authentic) Official Journal L 205 , 12/08/2000 P. 0013 - 0013Commission Decisionof 26 July 2000on Community financial assistance towards the eradication of avian influenza in Italy in 1999(notified under document number C(2000) 2282)(Only the Italian text is authentic)(Text with EEA relevance)(2000/510/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/1999(2), and in particular Article 3(3) and (5) thereof,Whereas:(1) Outbreaks of avian influenza occurred in Italy in 1999. The appearance of the disease represents a serious danger to Community stocks. With a view to contributing towards the speedy eradication of the disease the Community is able to contribute to eligible expenditure incurred by the Member States.(2) As soon as the presence of avian influenza was officially confirmed the Italian authorities reported that they had taken appropriate measures, including the measures listed in Article 3(2) of Decision 90/424/EEC.(3) Pending completion of checks by the Commission that, on the one hand, Community veterinary rules have been observed and, on the other, that the conditions for a Community financial contribution are met, a first advance should be paid immediately.(4) Further tranches may be granted at a later stage once the Commission has verified the information provided by Italy, subject to appropriations being available.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Italy may obtain financial assistance from the Community for eligible expenditure incurred under eradication measures relating to outbreaks of avian influenza which occurred from December 1999 to April 2000.Article 21. The Community financial contribution shall be paid to Italy in tranches, on the basis of the information sent by Italy and the results of the Commission checks referred to in Article 4.2. However, Italy may obtain, on request, an advance of EUR 10 million as soon as this Decision has been adopted.Article 31. Without prejudice to Article 2, the Community financial contribution shall be paid on the basis of the supporting documents submitted by Italy.2. The documents referred to in paragraph 1 shall include: an epidemiological report covering each holding on which poultry have been slaughtered and a financial report. These reports shall be provided in computerised form in accordance with the model and format requested by the Commission.3. The supporting documents relating to the measures taken in the period referred to in Article 1 shall be forwarded no later than 1 September 2000.Article 41. The Commission may make on-the-spot checks, with the cooperation of the competent national authorities, on the application of measures and expenditure incurred.The Commission shall inform the Member States of the result of the checks carried out.2. Articles 8 and 9 of Council Regulation (EC) No 1258/1999 shall apply mutatis mutandis.Article 5This Decision is addressed to the Italian Republic.Done at Brussels, 26 July 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.